Citation Nr: 1504267	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special month compensation (SMC) based on aid and attendance/housebound status. 

2.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and L. B.
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to September 1995.  The Veteran also had additional periods of unverified prior service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2013 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  By the July 2011 rating action, the RO denied the claims for special month compensation (SMC) based on aid and attendance/housebound status and entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.  By an October 2013 rating action, the RO, in part denied service connection for PTSD. The Veteran appealed these ratings action to the Board. 

In November 2014, the Veteran testified before the undersigned during a video conference hearing conducted before the Board via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic claims file. 

Finally, the Veteran has claimed service connection for PTSD due to military sexual trauma (MST).  A claim for service connection for a psychiatric disability, however, encompasses claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the Veteran's claim encompasses PTSD and his other psychiatric diagnoses during the appeal period.





FINDINGS OF FACT

1.  The Veteran is service connected for low back disability (60 percent disabling); bladder disability associated with the service-connected low back disability (60 percent disabling); right lower extremity radiculopathy associated with the service-connected low back disability (20 percent disabling); left lower extremity radiculopathy associated with the service-connected low back disability (20 percent disabling); sinusitis (10 percent disabling); asthma (10 percent disabling); scar of the lumbar spine (10 percent disabling); residuals of a left breast lumpectomy (noncompensably disabling).  

2.  The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective July 6, 2005.

3.  Due to her service-connected low back disability and associated urinary disorder and right and left lower radiculopathy, the Veteran requires assistance with dressing, feeding, and bathing and medication management.  These disabilities require her to ambulate with the aid of a cane, walker, scooter, and wheelchair.

4.  The Veteran's permanent and total service-connected disability results in the loss of use of both lower extremities such as to preclude locomotion without the aid of a wheelchair.

5.  The Veteran has PTSD and depression that are the result of MST. 


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1141(l), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.351, 3.352(a) (2014).

2.  The criteria for a certificate of eligibility for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107(b), (West 2014); 38 C.F.R. § 3.809 (2014).
 
3.  The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2014).

4.  PTSD and depression were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting entitlement to SMC based on the aid and attendance of another person, a certificate of eligibility for specially adapted housing, and service connection for PTSD and depression, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Regarding the claims of entitlement to special home adaptation grant, VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established.  See 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Merits Analysis

i) Aid Attendance/Housebound 

The Veteran seeks special monthly compensation based on the need for regular aid and attendance of another person.  She maintains that due to her service-connected disabilities, primarily her low back disability and bladder disability secondary thereto, and her bilateral lower extremity radiculopathy, she is unable to perform most activities of daily living, such as bathing and dressing.  In addition, due to the aforementioned service-connected disabilities, she maintains that she has to use a motorized scooter and wheelchair and installed a stair lift inside her home. 

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations, and the Veteran does not contend otherwise.

SMC also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Thus, as it pertains to this present case, criteria for establishing such need include whether he is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Board finds that the evidence supports the claim for SMC on the basis of need for aid and attendance.  During the pendency of the Veteran's appeal, the Veteran has steadfastly maintained that she cannot perform most of the activities of daily living without the aid and assistance of another person.  In support of her claim, she submitted statements and testimony before the undersigned from her previous and current caregivers.  The caregivers maintained that the Veteran has required their aid in order to be able to perform personal functions required in everyday living, such as bathing, some feeding, dressing and attending to the wants of nature.  (See April and May 2014 statements, prepared by E. T. and K. G., respectively, and November 2014 testimony of L. B.).  K. G. related that the Veteran was unable to have a bowel movement without a stool softener.  Id.  

The Board finds the above-cited caregivers' statements and testimony to be credible and supported by the clinical evidence of record, namely August and October 2010 reports, prepared by J. B., M. D., Board certified dermatologist, H. S., M. D., respectively, May 2011 VA Aid and Attendance report, prepared by H. S., M. D., and July and November 2014 VA Aid and Attendance reports, prepared by the Veteran's treating VA physician.  These reports collectively disclose that after the Veteran had undergone two (2) spinal surgeries, she initially ambulated with a cane and walker, which placed her at an increased fall risk because they would get caught in her carpet.  (See August and October 2010 reports, prepared by J. B., M. D. and H. S., M. D., and May 2011 VA Aid and Attendance examination report).  More recently, the Veteran has been unable to walk without a scooter or wheelchair because of her service-connected low back disability.  (See VA Aid and Attendance examination reports, dated in May 2011 and July and November 2014).  The VA physician indicated that as a result of her service-connected low back disability, the Veteran needed assistance in dressing and feeding because she would shake and was unable to push, pull, bend or sweep.  In addition, she related that the Veteran was incontinent of urine and unable to have a bowel movement without a laxative or stool softener.  The VA physician related that the Veteran only left the house to go to the store or a medical appointment.  (See VA Aid and Attendance VA examination reports, dated in May 2011 and July and November 2014).  '

Overall, the Board finds that the evidence supports a finding that the Veteran is in need of the regular aid and attendance of another person due to her service-connected low back disability and associated bladder disability and right and left lower extremity radiculopathy.  The evidence shows that due to the above-cited low back disability, the Veteran has balance problems and is unable to safely prepared food, bathe and dress herself, and requires the use of a wheelchair and scooter for ambulation.   Consequently, the criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350(b), 3.352(a).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot. 

ii) Specially Adapted Housing/Special Home Adaptation Grant

The Veteran seeks specially adapted housing or a special home adaptation grant.  In support of her claim, she submitted October 2010 and April 2011 reports, prepared by H, S, M. D and M. S., M. D., respectively.  Dr. H. S. and M. S. maintained that as a result of her two (2) low back surgeries, the Veteran needed the following modifications to her home:  (i) carpet removal/replacement with wood floors for optimal walker/cane usage; (ii) replacement of extremely narrow basement stairs of home for safe usage; (iii) replacement of uneven concrete stairs and sidewalk from driveway to her home for safe ingress and egress; and, (iv) kitchen cabinet repair/replacement to aid in the ease of opening and closing cabinet.  

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).
The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include provisions (5) and (6) above.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b).  As these provisions are not pertinent to the Veteran's specific disabilities, a discussion of the various effective dates governing the amended provisions is not necessary. 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

Here, the Veteran is assigned a TDIU, effective July 5, 2006.  A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though she does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total service-connected disability.

After a review of all of the evidence, the Board finds that the evidence shows that the Veteran has lost the use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, is in relative equipoise with the evidence in favor of such a finding.  As set out above, the regulations do not require the actual loss of use of both legs in order to obtain a certificate of eligibility for specially adapted housing.  They essentially require that braces, crutches, canes, or a wheelchair, are necessary.  As outlined above, the Veteran has necessitate the use of cane and walker, and, more recently, wheelchair and scooter to ambulate as a result of her service-connected low back disability. The Board finds it significant that the Veteran's VA physician noted that she could not stand or walk straight without the use of a scooter and/or walker.  

Thus, the regulatory definition of "preclude locomotion" has been met in this case in that the Veteran has a longstanding need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(d).

Turning to the matter of entitlement to a grant for special home adaptations, there is no dispute of fact regarding the pertinent criteria here.  As mentioned above, a Veteran is not eligible for a home adaptation grant if he is entitled to a certificate of eligibility in acquiring specially adapted housing.  Thus, as the Veteran has been granted such entitlement, eligibility for a home adaptation grant must be denied. 38 C.F.R. § 3.809a, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

iii) PTSD

The Veteran seeks service connection for PTSD as a result of MST.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).

The Court has set a relatively low threshold for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs). Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, Topic 17, Block a.

The Veteran contends that she has PTSD as a result of MST.  She maintains that she was sexually assaulted behind an off-base hotel while on temporary duty assignment (TDY) at Fort Sam, Texas in 1980.  The Veteran avers that as a result of the attack, she had to have her lower two front teeth replaced at Fort Sam.  In addition, she maintains that as a result of the attack, she became pregnant, but that she terminated the pregnancy.  She testified that she reported the assault to the San Antonio, Texas Police Department, and mother, who resided near Fort Sam at the time of the assault.  She maintains that she did not inform her mother that she had aborted a child as a result of the sexual assault because of her religious views.  (See VA treatment reports, dated in March and June 2013, uploaded to the Veteran's VVA electronic claims file on August 30, 2013, September 2013 VA PTSD examination report; Transcript (T.) at pages (pgs.) 3-13)).  Finally, the Veteran contends that the reason that the San Antonio, Texas Police Department was unable to produce records of her reported assault was because the search was based on the calendar years 1981 and 1982, as opposed to 1980.  Id. 

The evidence reflects that the Veteran has PTSD, and significantly, in early March 2013, the Veteran disclosed her MST to a VA social worker and in subsequent assessments by a VA psychiatrist in June and August 2013, PTSD (MST hx) and depressive disorder, not otherwise specified (NOS), were diagnosed.  (See March, June and August 2013 VA treatment records, uploaded to the Veteran's VVA electronic claims file on August 30, 2013).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Thus, the Board thus finds that the Veteran has a current acquired psychiatric disability, namely PTSD and a depressive disorder (NOS).

Regarding evidence of an in-service assault, the Veteran's STRs, to include her dental records are negative for objective evidence of a MST, pregnancy or replacement of her two (2) front lower teeth.  At a May 1995 service separation examination, she was found to have been psychiatrically normal.  The examining clinician noted that she had a history of significant headaches due to severe stress. On an accompanying Report of Medical History, the Veteran related that she had had severe or frequent headaches.  The examining clinician clarified that the headaches were stress-related.  Despite the fact that the Veteran's STRs, to include her dental records are negative for objective evidence of a MST, pregnancy or replacement of her two (2) front lower teeth, the Veteran is competent to report a history of MST and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The mere fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's testimony is credible.  It is internally consistent and consistent with the time, place, and circumstances of his service.  38 U.S.C.A. § 1154(a); Caluza.  In this case, during the hearing before the undersigned, the Veteran produced original service treatment records in a manila folder, dated in August 1980, reflecting that she had her two front lower teeth replaced.  The records contain a notation that she had been raped.  The Veteran related that years ago, her brother, who was also in the military, had retrieved the documents from her San Antonio, Texas storage unit and had stored them in his attic.  The undersigned, Veteran and her representative verified that the above-cited dental records were the originals and not copies.  (T. at pgs. 11-12).  In light of the lay and medical evidence, the Board finds credible her report of an in-service MST stressor.
Further, a VA social worker and psychiatrist, who treated the Veteran for mental health in March, June and August 2013, have connected her PTSD to the in-service MST.  Specifically, in a June 2013 report, the Veteran's treating VA psychiatrist noted her history with respect to her MST that is consistent with that previously reported herein.  The VA psychiatrist noted that since the MST, the Veteran had avoided sex, and had experienced intermittent nightmares, intrusive memories, flashbacks and, crying spells.  The VA psychiatrist diagnosed the Veteran with were PTSD (MST hx) and depressive disorder (NOS).  This same VA psychiatrist continued these diagnoses in an August 2013 report.  In addition, a VA social worker reported in July 2013 that the Veteran had not been able to come to terms emotionally with the traumatic events, as evidenced by: images, memories, nightmares.  (See July 2013 VA treatment report).  The VA social worker entered diagnoses of PTSD and depressive disorder.  

The Board acknowledges that a VA psychologist did not find a diagnosis of PTSD or a link between service and acquired psychiatric disorders during her evaluation of the Veteran in September 2013.  (See September 2013 VA PTSD examination report). The VA psychologist opined that the Veteran's reported traumatic stressor had not been verified by the medical record or "markers" in her medical record.  The VA psychologist related that even giving the Veteran the benefit-of- the-doubt that the event had occurred, she did not identify symptoms to support a diagnosis of PTSD.  The VA psychologist noted that the Veteran reported having filed her claim for PTSD after she had been denied a previous request for Aid and Attendance and increase evaluations for her service-connected physical conditions.  Id. 

Contrary to the September 2013 VA examiner's conclusion, the Board, and a VA psychiatrist and social worker, have determined that the Veteran's MST stressor has been corroborated.  In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999). Furthermore, it was clarified in YR and Patton that the general rule that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in- service stressor, does not apply to claims for PTSD based on sexual assault.  Overall, the VA psychiatrist's and social worker's opinions were supported by the evidence of record.  They also provide significant corroboration of the PTSD stressor based on MST when considered in conjunction with other probative evidence of record.  Thus, since the Board also cannot conclude that symptoms associated with depression such as crying spells are not related to the Veteran's MST in service, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for PTSD and depression based on MST. 


ORDER

SMC based on the need for regular aid and attendance of another person is granted. 

A certificate of eligibility for specially adapted housing is granted. 

A special home adaptation grant is denied.

Service connection for PTSD and depression is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


